Citation Nr: 0305560	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-07 076A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for manic depressive 
disorder.

2.  Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement to service 
connection for manic depressive disorder and entitlement to a 
total disability evaluation based on individual 
unemployability.)




REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1966.  
His claim comes before the Board on appeal from April 2000 
and September 2001 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The Board is deferring a decision on the issue of entitlement 
to a TDIU because pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)), the Board is undertaking additional 
development on the issue of entitlement to service connection 
for manic depressive disorder.  When the Board completes this 
development, it will notify the veteran as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).  The Board will then 
wait for, and review, a response to the notice and, 
thereafter, prepare a separate decision addressing this issue 
as well as the issue of entitlement to a TDIU.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the claims' equitable dispositions. 

2.  The veteran did not serve in the Republic of Vietnam.  

3.  The veteran's diabetes mellitus is not related to his 
period of active service and did not manifest to a 
compensable degree within a year of his discharge from 
service. 

4.  In November 1996, the RO last denied the veteran's claim 
of entitlement to service connection for PTSD.

5.  The veteran initiated, but did not perfect, an appeal of 
the RO's November 1996 decision. 

6.  The evidence associated with the claims file subsequent 
to the RO's November 1996 decision is neither cumulative, nor 
redundant, but it does not bear directly and substantially 
upon the specific matter under consideration, and by itself 
or in connection with evidence previously assembled, it is 
not so significant that it must be considered to decide 
fairly the merits of the claim.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307 as amended by 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002), 3.309 (2002). 

2.  The November 1996 rating decision, in which the RO last 
denied entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure, and whether 
he has submitted new and material evidence to reopen his 
previously denied claim of entitlement to service connection 
for PTSD.  In rating decisions dated April 2000 and September 
2001, the RO denied the veteran entitlement to these 
benefits, and thereafter, the veteran appealed the RO's 
decisions.     

While the appeal was pending, the President signed into law 
legislation that, in part, enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  Further, 
during the pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated August 
2001, the RO informed the veteran of the change in the law 
and indicated that it was developing his claims pursuant to 
that law.  As explained in greater detail below, a review of 
the record reflects that, indeed, the RO undertook all 
development necessary to comply with the notification and 
assistance requirements of the VCAA.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claims and explained 
to him who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, in letters dated 
April 1999 and August 1999, the RO informed the veteran that 
if he believed that he was entitled to a total disability 
evaluation due to an inability to work, he had to submit a 
formal TDIU application and evidence establishing that his 
service-connected disabilities were totally disabling.  In a 
letter dated December 1999, the RO advised the veteran to 
submit medical evidence, preferably a doctor's statement, 
showing that he had PTSD that was related to his period of 
active service.  Further, in a letter dated in August 2001, 
the RO set forth the criteria for establishing service 
connection for PTSD and provided him with a stressor 
development attachment.  The RO indicated that it would 
request the veteran's VA medical records and records from any 
other pertinent government agency, but that the veteran 
should secure his private treatment records and send them to 
VA.  The RO explained that, alternatively, the veteran could 
complete the enclosed forms authorizing the release of those 
records so that VA could obtain and associate them with the 
claims file.   

In addition, in rating decisions dated April 2000 and 
September 2001, letters notifying the veteran of those 
decisions, statements of the case issued in July 2001 and 
November 2002, and a letter dated August 2001, the RO 
informed the veteran of the reasons for which his claims had 
been denied and of the evidence still needed to substantiate 
his claims, notified him of all regulations pertinent to his 
claims, including those involving VA's duties to notify and 
assist, and provided him an opportunity to submit additional 
evidence and to present additional argument, including in the 
form of hearing testimony, in support of his claims.  

As required by the VCAA, VA also fulfilled its duty to assist 
the veteran in obtaining and fully developing all of the 
evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West 2002).  For instance, the RO secured and associated 
with the claims file all evidence identified by the veteran 
as being pertinent to his claims, including VA and private 
medical records and records from the veteran's employers, and 
since then, the veteran has not identified any other 
outstanding evidence that needs to be secured.  The RO also 
developed the medical evidence to the extent necessary to 
decide equitably the veteran's claims.  Specifically, in May 
2000, the RO afforded the veteran a VA examination, during 
which an examiner discussed the nature, etiology and severity 
of the veteran's disabilities.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions, the Board must now decide the merits 
of those claims.

I.  Claim for Service Connection - Diabetes Mellitus

The veteran seeks service connection for diabetes mellitus.  
Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A number of diseases, including diabetes mellitus, are 
presumed to have been incurred in service if they manifest to 
a compensable degree within a year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307 as amended by 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002), 3.309 (2002).  In some circumstances, a 
disease associated with exposure to certain herbicide agents 
will also be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2002).  In this regard, the 
Board notes that, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(a)(3) (West 2002). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2002); see also 38 U.S.C.A. § 1116(f), as added by § 201(c) 
of the "Veterans Education and Benefits Expansion Act of 
2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) (which added 
diabetes mellitus (Type II) to the list of presumptive 
diseases as due to herbicide exposure).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2002).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2002).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41442, 41449 and 57586, 57589 
(1996); 67 Fed. Reg. 42600- 42608 (2002).   

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 

In written statements submitted in support of the veteran's 
appeal, the veteran's representative argues that the veteran 
should be service connected for diabetes mellitus on a 
presumptive basis because the veteran served in the Republic 
of Vietnam during the Vietnam era.  The veteran's service 
personnel records do not support this argument.  Instead, 
they show that the veteran served on active duty during the 
Vietnam era, specifically, from June 1963 to June 1966, but 
not in the Republic of Vietnam, the waters offshore, or any 
other location involving duty or visitation in the Republic 
of Vietnam.  Rather, he served overseas for approximately one 
year, from November 1963 to November 1964, in Thailand as a 
water supply specialist and there is no evidence that this 
service involved visiting Vietnam. 

Notwithstanding the above, entitlement to service connection 
may still be established with evidence showing that the 
veteran has diabetes mellitus that was incurred in service or 
within one year of discharge.  In this case, no such evidence 
exists.  During service, the veteran did not report 
complaints associated with diabetes mellitus and no examiner 
diagnosed such a disease.  Rather, an examiner first noted a 
diagnosis of diabetes mellitus in May 2000, during a VA 
general medical examination.  On that date, the veteran 
reported that this disease was newly diagnosed.  The examiner 
did not relate this disease to the veteran's period of active 
service or note that it first manifested within a year of the 
veteran's discharge from service.   

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must submit competent evidence establishing 
the existence of a present disability resulting from service.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is simply no evidence other than the veteran's 
assertions establishing that his diabetes mellitus is related 
to his period of active service.  Unfortunately, these 
assertions, alone, may not be considered competent evidence 
of a nexus between a current disability and service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

Inasmuch as the veteran did not serve in the Republic of 
Vietnam and no medical professional has related his diabetes 
mellitus to his period of active service or the one-year 
period following his discharge, the Board concludes that 
diabetes mellitus was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  
The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for diabetes 
mellitus, including as secondary to Agent Orange exposure.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim and this claim must be denied. 

II.  Claim to Reopen - PTSD

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2002); a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
was amended in recent years on two occasions.  The first 
amendment, which became effective March 7, 1997, serves 
primarily to codify the Court's decision in Cohen v. Brown, 
10 Vet. App. 138 (1997) and to bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.  With regard to this first 
amendment, the Board finds that as the old and new criteria 
for evaluating PTSD claims are substantially the same, 
neither version of the regulation is more favorable to the 
veteran.  The second amendment, which became effective March 
7, 2002, addresses the type of evidence that may be 
considered relevant in corroborating the occurrence of a 
stressor in claims for service connection for PTSD resulting 
from personal assault.  The veteran has been provided with 
sufficient information with regard to the criteria needed to 
reopen and establish his claim for service connection for 
PTSD. 

The veteran seeks to reopen his previously denied claim of 
entitlement to service connection for PTSD.  The RO first 
denied the veteran service connection for PTSD in April 1990.  
The RO based its denial on findings that the veteran had not 
been diagnosed with PTSD and had not provided evidence of a 
stressor.  In denying the claim, the RO considered the 
veteran's service medical and personnel records and VA and 
private medical records.  In a letter dated May 1990, the RO 
notified the veteran of the decision and of his appellate 
rights with regard to that decision, but the veteran did not 
appeal the decision to the Board.  The April 1990 decision is 
thus final.  38 U.S.C.A. § 7105 (West 2002).  

The RO denied reopening the veteran's claim for service 
connection for PTSD in November 1996.  The RO based its 
decision on a lack of medical records showing a diagnosis of 
PTSD and a lack of a written statement providing a verifiable 
stressor.  In a letter dated December 1996, the RO notified 
the veteran of the decision and of his appellate rights with 
regard to that decision, and thereafter, the veteran 
initiated an appeal.  The veteran did not subsequently 
perfect his appeal of the RO's decision; therefore, the 
November 1996 decision became final.  38 U.S.C.A. § 7105.  

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's claim in this case, 
"new and material evidence" is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001); see 
also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002) (effective for claims 
filed as of August 29, 2001)); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  New evidence submitted to reopen a claim 
will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the VCAA, however, the adjudicator may no longer analyze 
claims to reopen in the manner set forth by the Court in 
1999.  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he need not determine whether the claim is well grounded.  
Instead, the adjudicator must determine whether VA has 
fulfilled its duty to assist the appellant in developing his 
claim, and if so, decide the merits of that claim.  

The evidence that has been associated with the veteran's 
claims file since the RO's November 1996 decision includes 
service medical records, VA and private treatment records, 
documentation from the Social Security Administration, 
statements of the veteran and his representative, and 
employment information.  With the exception of some of the 
service medical records and documentation from the Social 
Security Administration, the Board finds that this evidence 
is new as it is neither cumulative, nor redundant.  The Board 
does not, however, find that this evidence is material as it 
does not bear directly and substantially upon the specific 
matters under consideration, and by itself and in connection 
with evidence previously assembled, it is not so significant 
that it must be considered to decide fairly the merits of the 
claim.  

This evidence, specifically, the medical evidence, does not 
reflect a diagnosis of PTSD, but rather, shows that the 
veteran has been diagnosed with other psychiatric disorders.  
On one occasion, in May 1995, the veteran underwent an 
evaluation by Michael F. Foy, M.D., who noted a history of 
PTSD based on the veteran's comments.  However, Dr. Foy did 
not confirm this diagnosis, which is unsupported by all of 
the other evidence of record, and instead, diagnosed bipolar 
affective disorder.  In addition, the service records and lay 
evidence fail to verify that any alleged stressor actually 
occurred.  In November 1996, the RO specifically based its 
denial on the absence of evidence of a PTSD diagnosis and a 
verifiable stressor. 

Having determined that new and material evidence has not been 
submitted, the Board may not reopen, and in fact, must deny, 
the veteran's claim of entitlement to service connection for 
PTSD claim pursuant to 38 U.S.C.A. § 5108 (West 2002) and 38 
C.F.R. § 3.156 (2001). 



ORDER

Service connection for diabetes mellitus, including as 
secondary to Agent Orange exposure, is denied. 

New and material evidence not having been submitted, the 
claim of entitlement to service connection for PTSD is 
denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

